DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. 
Claims 1, 3, 5-7, 9-10, 12, 14-16, 18, 21-24, 60-62 are currently pending and have been examined herein.

Terminal Disclaimer
The terminal disclaimer filed on November 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,240,208 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

CFR 1.105 REQUEST FOR INFORMATION
In response to the Request For Information included in the Office Action of May 24, 2022, the Applicants submitted the poster presented by Permuth et al. in April 2016 that was the subject of the abstract of Permuth (Proceedings: AACR 107th Annual Meeting 2016; April 16-20, 2016; New Orleans, LA Pub July 2016). It is noted for the record that the provided Poster is considered to be prior art under 35 USC 102(a)(1) per MPEP 2152.02(e). 
AIA  35 U.S.C. 102(a)(1) provides a "catch-all" provision, which defines a new additional category of potential prior art not provided for in pre-AIA  35 U.S.C. 102. Specifically, a claimed invention is not entitled to a patent if it was "otherwise available to the public" before its effective filing date. This "catch-all" provision permits decision makers to focus on whether the disclosure was "available to the public," rather than on the means by which the claimed invention became available to the public or whether a disclosure constitutes a "printed publication" or falls within another category of prior art as defined in AIA  35 U.S.C. 102(a)(1). The availability of the subject matter to the public may arise in situations such as a student thesis in a university library (see, e.g., In re Cronyn, 890 F.2d 1158, 13 USPQ2d 1070 (Fed. Cir. 1989); In re Hall, 781 F.2d 897, 228 USPQ 453 (Fed. Cir. 1986); In re Bayer, 568 F.2d 1357, 196 USPQ 670 (CCPA 1978) and MPEP § 2128.01, subsection I.); a poster display or other information disseminated at a scientific meeting (see, e.g., In re Klopfenstein, 380 F.3d 1345, 72 USPQ2d 1117 (Fed. Cir. 2004), Massachusetts Institute of Technology v. AB Fortia, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985), Jazz Pharm., Inc. v. Amneal Pharm., LLC, 895 F.3d 1347,127 USPQ2d 1485 (Fed. Cir. 2018), and MPEP § 2128.01, subsection IV.); subject matter in a laid-open patent application or patent (see, e.g., In re Wyer, 655 F.2d 221, 210 USPQ 790 (CCPA 1981); see also Bruckelmyer v. Ground Heaters, Inc., 445 F.3d 1374, 78 USPQ2d 1684 (Fed. Cir. 2006)); a document electronically posted on the Internet (see, e.g., Voter Verified, Inc. v. Premier Election Solutions, Inc., 698 F.3d 1374, 104 USPQ2d 1553 (Fed. Cir. 2012), In re Lister, 583 F.3d 1307, 92 USPQ2d 1225 (Fed. Cir. 2009), SRI Int'l, Inc. v. Internet Sec. Sys., Inc., 511 F.3d 1186, 85 USPQ2d 1489 (Fed. Cir. 2008), and MPEP § 2128); or a commercial transaction that does not constitute a sale under the Uniform Commercial Code (see, e.g., Group One, Ltd. v. Hallmark Cards, Inc., 254 F.3d 1041, 59 USPQ2d 1121 (Fed. Cir. 2001) and MPEP § 2133.03(e)(1)). Even if a document or other disclosure is not a printed publication, or a transaction is not a sale, either may be prior art under the "otherwise available to the public" provision of AIA  35 U.S.C. 102(a)(1), provided that the claimed invention is made sufficiently available to the public



Claim Objections
Claim 23 is objected to for having grammatical and typographical errors.  The claim recites the following errors:
 “(a) the IPMN is severity is low risk”, 
“or\”, and 
“(b) the IPMN is severity is or having malignant IPMN pathology”.    
Appropriate correction is required.
	Claim 60 is objected to for having typographical errors.  The claim recites the following errors: “\:Vavelet”. Appropriate correction is required. 
Claim 61 is objected to for having typographical errors.  The claim recites the following errors: “Lav.rs features” and “oflargest”. Appropriate correction is required. 
Claim 62 is objected to for having typographical errors.  The claim recites the following errors: “Lav.rs features”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 9-10, 12, 14-16, 18, 21-24, 60-62  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5-7, 9-10, 12, 14-16, 18, 21-24, 60-62  are indefinite over the recitation of the phrase “RNA sequencing (RNA-Seq)” in claims 1, 10, and 22. Because RNA sequencing (a generic term) and RNA-Seq (a specific RNA sequencing assay) are not identical in scope, the use of parentheses raises the question as to which term is required by claim.  
Regarding Claims 10, 12, 14-16, 18, 21, and 61 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of assessing the severity or potential pathology of a IPMN in a human subject, yet the method only requires detecting the level of miRNA and extracting quantitative radiomic features from a medical abdominal image.  Thus it is not clear if applicant intends to cover only a method of detecting the level of miRNA and extracting quantitative radiomic features from a medical abdominal image OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. It is noted that claim 10 recites a wherein clause stating that the severity or potential pathology of the IPMN is based on the detected level and extracted radiomic features.  However Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed. 
Claims 60-62 are rejected over the recitation of the phrase “wherein the quantitative radiomic features comprise one or more of the following radiomic features: Fourier Descriptor Layer 1, Histogram Energy Layer 1, Histogram Entropy Layer 1, Cooccurrence matrix features OF1 G1 CONTRAST Layer 1…”.  It is unclear how this recitation is further limiting when independent claims 1, 10, and 22 already require one or more of these radiomic features.  Clarification is requested. 


7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
	Claims 1, 3, 5-7, 9-10, 12, 14-16, 18, 21-24, 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Malafa (WO 2015/153679 Pub 10/8/2015) in view of Permuth (Poster 970A/27 titled Using a Radiogenomic Approach to Classify Pancreatic Cancer Precursors presented at AACR 107th Annual Meeting 2016; April 16-20, 2016; New Orleans, LA).
Regarding Claim 1 Malafa teaches a method comprising detecting the level of expression of one or more miRNAs in a sample from a subject and comparing the detected expression level to a reference expression level wherein a differential expression of the one or more miRNAs in the sample, as compared to the reference expression level is indicative of a malignant intraductal papillary mucinous neoplasm (IPMN) versus a benign IPMN (page 12, lines 15-30). Malafa teaches in some embodiments a profile of differentially expressed miRNAs comprise of one or more (optionally, all) of miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-3p, and miR-663b, which can distinguish malignant IPMN from benign IPMN. If lower expression of one or more (optionally, all) of these miRNA markers is detected relative to the reference expression level, it suggests the subject has a pancreatic malignancy, and therapeutic treatment should be administered such as a surgical intervention (e.g., resection or Whipple procedure), or administration of an anti-cancer agent (e.g., chemotherapeutic or immunotherapy), or radiation. In some embodiments using these miRNAs, the sample is a fluid sample, such as whole blood, serum, plasma, urine, or pancreatic cyst fluid (page 13, line 29 to page 14 line 5). Malafa teaches detecting can be carried out by microarray hybridization or PCR (page 13, lines 8-13).  Thus Malafa teaches a method for detecting miRNA in human blood from a subject having an IPMN comprising: detecting the level of each of the following miRNAs in human blood sample from the human subject: miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-4p, and miR-664b, wherein said detecting is carried out using a hybridization assay or amplification assay. 
Regarding Claim 3 Malafa teaches a method wherein the human blood sample is a sample of whole blood, serum, or plasma (see page 14 lines 4-5). 
Regarding Claim 5 Malafa teaches a method wherein the human blood sample is plasma (page 14 lines 4-5). 
Regarding Claim 6 Malafa teaches detecting can be carried out by microarray hybridization or PCR (page 13, lines 8-13). 
 Regarding Claim 10 Malafa teaches a method comprising detecting the level of expression of one or more miRNAs in a sample from a subject and comparing the detected expression level to a reference expression level wherein a differential expression of the one or more miRNAs in the sample, as compared to the reference expression level is indicative of a malignant intraductal papillary mucinous neoplasm (IPMN) versus a benign IPMN (page 12, lines 15-30). Malafa teaches in some embodiments a profile of differentially expressed miRNAs comprise of one or more (optionally, all) of miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-3p, and miR-663b, which can distinguish malignant IPMN from benign IPMN. If lower expression of one or more (optionally, all) of these miRNA markers is detected relative to the reference expression level, it suggests the subject has a pancreatic malignancy, and therapeutic treatment should be administered such as a surgical intervention (e.g., resection or Whipple procedure), or administration of an anti-cancer agent (e.g., chemotherapeutic or immunotherapy), or radiation. In some embodiments using these miRNAs, the sample is a fluid sample, such as whole blood, serum, plasma, urine, or pancreatic cyst fluid (page 13, line 29 to page 14 line 5). Malafa teaches detecting can be carried out by microarray hybridization or PCR (page 13, lines 8-13). Thus Malafa teaches a method of assessing the severity or potential pathology of IPMN in a human subject comprising detecting the level of each of the following miRNAs in a blood sample from the human subject: miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-4p, and miR-664b, wherein detecting is carried out by a hybridization assay or amplification assay; wherein the severity or potential pathology of the IPMN is based on the detected level relative to a reference level. 
Regarding Claim 12 Malafa teaches a method wherein the human blood sample is a sample of whole blood, serum, or plasma (see page 14 lines 4-5). 
Regarding Claim 14 Malafa teaches a method wherein the human blood sample is plasma (page 14 lines 4-5). 
Regarding Claim 15 Malafa teaches detecting can be carried out by microarray hybridization or PCR (page 13, lines 8-13). 
Regarding claim 21 Malafa teaches a method wherein the severity or potential pathology of the IPMN is benign IPMN or not benign (page 13, lines 29-31). 
Regarding Claim 22 Malafa teaches a method comprising detecting the level of expression of one or more miRNAs in a sample from a subject and comparing the detected expression level to a reference expression level wherein a differential expression of the one or more miRNAs in the sample, as compared to the reference expression level is indicative of a malignant intraductal papillary mucinous neoplasm (IPMN) versus a benign IPMN (page 12, lines 15-30). Malafa teaches in some embodiments a profile of differentially expressed miRNAs comprise of one or more (optionally, all) of miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-3p, and miR-663b, which can distinguish malignant IPMN from benign IPMN. If lower expression of one or more (optionally, all) of these miRNA markers is detected relative to the reference expression level, it suggests the subject has a pancreatic malignancy, and therapeutic treatment should be administered such as a surgical intervention (e.g., resection or Whipple procedure), or administration of an anti-cancer agent (e.g., chemotherapeutic or immunotherapy), or radiation. In some embodiments using these miRNAs, the sample is a fluid sample, such as whole blood, serum, plasma, urine, or pancreatic cyst fluid (page 13, line 29 to page 14 line 5). Malafa teaches detecting can be carried out by microarray hybridization or PCR (page 13, lines 8-13). Thus Malafa teaches a method for treating IPMN in a human subject comprising administering a treatment to the human subject for the IPMN, wherein the IPMN has been classified using a method of assessing the severity or potential pathology of the IPMN comprising detecting the level of each of the miRNAs in a blood sample from the human subject: miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-4p, and miR-664b, wherein said detecting is carried out by a hybridization assay or amplification assay; and wherein the severity or potential pathology of the IPMN is based on the detected level relative to a reference level. 
Regarding Claim 23 Malafa teaches that the current invention provides miRNAs that can be used to differentiate between high-risk or low-risk pancreatic lesions, for example, IPMNs, that warrant treatment (such as surgical resection, pancreatoduodenectomy (Whipple procedure), immunotherapy, radiation, or chemotherapy) and low-risk pancreatic lesions, for example, IPMNs, that can be monitored. Monitoring and confirmation of the presence of pancreatic cancer or lesions can be carried out, for example, by imaging (e.g., endoscopic ultrasound, MRI, or CT scan) (page 4, lines 14-20). Thus Malafa teaches a method wherein the IPMN severity is low risk and the treatment comprises one or both of follow-up imaging, and endoscopic ultrasound; or (b) the IPMN severity is having malignant IPMN pathology and the treatment comprises administering one or more of: a surgical intervention, radiation therapy, or anti-cancer agent. 
Regarding Claim 24 Malafa teaches that the current invention provides miRNAs that can be used to differentiate between high-risk or low-risk pancreatic lesions, for example, IPMNs, that warrant treatment (such as surgical resection, pancreatoduodenectomy (Whipple procedure), immunotherapy, radiation, or chemotherapy) and low-risk pancreatic lesions, for example, IPMNs, that can be monitored (page 4, lines 14-20). Thus Malafa teaches a method wherein when the IPMN is classified as high risk the treatment comprises surgical resection. 
Regarding Claims 60-62 Malafa teaches a method wherein the human blood sample is plasma (page 14 lines 4-5). 
Malafa does not teach a method further comprising extracting quantitative radiomic features from a medical abdominal image of the subject; wherein the quantitative radiomic features comprise one or more of the following radiomic features: Fourier Descriptor Layer 1, Histogram Energy Layer 1, Histogram Entropy Layer 1, Co-occurrence matrix features OF1 G1 CONTRAST Layer 1, Run-length features G1 D0 HGRE Layer 1, Run-length features G1 D0 LGRE Layer 1, Laws features E5 E5 Energy Layer 1, Laws features L5 S5 Energy Layer 1, Laws features R5 E5 Energy Layer 1, Wavelet decomposition P1 L3 C1 Layer 1, Wavelet decomposition P1 L3 C2 Layer 1, Border length (Pxl), Width (Pxl), and Radius of largest enclosed ellipse (clms 1, 10, 22, and 60-62).  Malafa does not teach a method wherein the medical abdominal image is a CT scan or MRI (clms 7, 16,  and 60-62). Malafa does not teach a method wherein the severity or potential pathology of the IPMN is based on the extracted radiomic features relative to reference radiomic features (clms 10 and 22).  Malafa does not teach a method wherein the quantitative radiomic features comprise each of the following radiomic features: Fourier Descriptor Layer 1, Histogram Energy Layer 1, Histogram Entropy Layer 1, Co-occurrence matrix features OF1 G1 CONTRAST Layer 1, Run-length features G1 D0 HGRE Layer 1, Run-length features G1 D0 LGRE Layer 1, Laws features E5 E5 Energy Layer 1, Laws features L5 S5 Energy Layer 1, Laws features R5 E5 Energy Layer 1, Wavelet decomposition P1 L3 C1 Layer 1, Wavelet decomposition P1 L3 C2 Layer 1, Border length (Pxl), Width (Pxl), and Radius of largest enclosed ellipse (clms 9 and 18).  
However Permuth teaches using a radiogenomic approach to classify pancreatic cancer precursors.  Permuth teaches they conducted a study to determine whether quantitative radiomic features extracted from preoperative CT scans may more accurately predict IPMN pathology than standard radiologic features when considered individually or in combination with a miRNA genomic classifier (Objective). Permuth teaches that Preoperative CT images where obtained from a cohort of 38 surgically resected pathologically confirmed IPMN cases with matched preoperative miRNA genomic classifier data.  The region of the pancreas was identified.  A total of 112 2D quantitative non-texture and texture features were extracted (Methods). Permuth teaches that analysis of 112 extracted radiomic CT features revealed 14 features that differentiated malignant from benign IPMNs (p<0.05).  The features are listed in Table 2 and include: Fourier Descriptor Layer 1, Histogram Energy Layer 1, Histogram Entropy Layer 1, Co-occurrence matrix features OF1 G1 CONTRAST Layer 1, Run-length features G1 D0 HGRE Layer 1, Run-length features G1 D0 LGRE Layer 1, Laws features E5 E5 Energy Layer 1, Laws features L5 S5 Energy Layer 1, Laws features R5 E5 Energy Layer 1, Wavelet decomposition P1 L3 C1 Layer 1, Wavelet decomposition P1 L3 C2 Layer 1, Border length (Pxl), Width (Pxl), and Radius of largest enclosed ellipse. Collectively the 14 radiomic features had an AUC 0.77.  A model combining radiomic features and the miRNA genomic classifier had an AUC=0.92 (Results). It is further noted that the miRNA genomic classifier included miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-4p, and miR-664b (but not miR-663b). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Malafa by additionally considering extracted quantitative radiomic features comprising one or more of Fourier Descriptor Layer 1, Histogram Energy Layer 1, Histogram Entropy Layer 1, Co-occurrence matrix features OF1 G1 CONTRAST Layer 1, Run-length features G1 D0 HGRE Layer 1, Run-length features G1 D0 LGRE Layer 1, Laws features E5 E5 Energy Layer 1, Laws features L5 S5 Energy Layer 1, Laws features R5 E5 Energy Layer 1, Wavelet decomposition P1 L3 C1 Layer 1, Wavelet decomposition P1 L3 C2 Layer 1, Border length (Pxl), Width (Pxl), and Radius of largest enclosed ellipse when trying to distinguish between malignant and benign IPMN as suggested by Permuth.  In the instant case Malafa teaches using miRNA markers (miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-4p, and miR-663b) to assess the severity of IPMNs. Permuth teaches using a combination of miRNA markers (miR-200a-3p, miR-1185-5p, miR-33a-5p, miR-574-4p, and miR-664b) and 14 radiomic features to using clinical features including radiologic features to assess the severity of IPMNs.  One of skill in the art would have been motivated to modify the method of Malafa by additionally using radiomic features to assess the severity of IPMNs particularly since Permuth teaches that when miRNA expression data and the radiomic features were considered as a combination an AUC of 0.92 was obtained (Results).  Further the claims are obvious because Permuth teaches that incorporating radiomic and miRNA expression data from images and blood obtained through standard of care has potential to accelerate discovery of a noninvasive multimodal approach to rapidly and cost effectively provide information to improve pre-operative prediction of IPMN pathology (Conclusions). 
 

9. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634